Case: 16-15138   Date Filed: 04/24/2017   Page: 1 of 6


                                                            [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 16-15138
                            Non-Argument Calendar
                          ________________________

                           Agency No. A087-469-183



JI XIAN LIN,

                                                                         Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                        Respondent.
                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                           ________________________

                                 (April 24, 2017)



Before HULL, MARCUS, and EDMONDSON, Circuit Judges.


PER CURIAM:
                Case: 16-15138       Date Filed: 04/24/2017       Page: 2 of 6




               Ji Xian Lin, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’s (“BIA”) final order affirming the Immigration

Judge’s (“IJ”) denial of asylum and withholding of removal. No reversible error

has been shown; we deny the petition.

       Lin entered the United States without inspection in January 2007. In May

2009, Lin was charged as removable for being present in the United States without

being admitted or paroled; Lin conceded removability as charged.

       In May 2012, Lin applied for asylum and for withholding of removal. * Lin

asserted that he faced future persecution if he returned to China based on his

practice of Falun Gong, a movement banned by the Chinese government. Lin says

he began practicing Falun Gong in December 2011.

       The IJ concluded that Lin was not credible. The IJ based this determination

on several internal inconsistencies within Lin’s testimony at his removal hearing

and on discrepancies between Lin’s testimony and his asylum application. In the

light of these inconsistencies, the IJ concluded that Lin had failed to present a

credible and consistent claim. Given the adverse credibility determination and




*
 Lin also sought relief under the United Nations Convention Against Torture and Other Cruel,
Inhuman or Degrading Treatment or Punishment (“CAT”), 8 C.F.R. § 208.12(c). Because Lin
failed to challenge the IJ’s denial of his CAT claim in his appeal to the BIA, the BIA deemed the
claim waived. That claim is not before us in this appeal.
                                                2
               Case: 16-15138     Date Filed: 04/24/2017   Page: 3 of 6


Lin’s failure to produce other corroborating evidence of his claims, the IJ denied

Lin’s application for asylum and for withholding of removal.

      Lin appealed the IJ’s decision to the BIA. The BIA agreed with the IJ’s

adverse credibility determination. The BIA also concluded that Lin’s other

evidence -- including pictures of Lin at a Falun Gong demonstration in New York,

Lin’s wife’s testimony, and background material on China’s country conditions --

did not satisfy independently Lin’s burden of proof for asylum or for withholding

of removal.

      Because the BIA did not adopt expressly the IJ’s decision, we review only

the BIA’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284 (11th Cir.

2001). We review de novo legal determinations of the BIA, and review the BIA’s

factual determinations under a substantial-evidence test. Id. Under the highly

deferential substantial-evidence test, a factual determination that an alien is

unentitled to relief must be upheld if it is “supported by reasonable, substantial,

and probative evidence on the record considered as a whole.” Id. “[W]e review

the record evidence in the light most favorable to the agency’s decision and draw

all reasonable inferences in favor of that decision.” Ruiz v. United States Att’y

Gen., 440 F.3d 1247, 1255 (11th Cir. 2006). To reverse a fact determination, we

must conclude “that the record not only supports reversal, but compels it.”

Mendoza v. United States Att’y Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).


                                           3
              Case: 16-15138     Date Filed: 04/24/2017   Page: 4 of 6


      An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-

founded fear of persecution on account of” a protected ground, including religion.

8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant bears the

burden of proving statutory “refugee” status with specific and credible evidence.

Forgue v. United States Att’y Gen., 401 F.3d 1282, 1286-87 (11th Cir. 2005).

      Like any fact finding, a credibility determination may not be overturned

unless the record compels it. Id. at 1287. An adverse credibility determination

alone may be sufficient to support the denial of relief. Id. But “an adverse

credibility determination does not alleviate the IJ’s duty to consider other evidence

produced by an asylum applicant.” Id.

      On appeal, Lin argues that the BIA erred in affirming the IJ’s adverse

credibility determination because the determination was unsupported by substantial

evidence and was based on minor inconsistencies. We disagree. The BIA

provided specific and cogent reasons for the credibility determination, which is

supported by substantial evidence. See D-Muhumed v. United States Att’y Gen.,

388 F.3d 814, 819 (11th Cir. 2004). Nothing in the record compels us to substitute

our judgment on the issue.

      As noted by the BIA, several inconsistencies existed that “cast doubt” about

Lin’s adherence to Falun Gong. First, Lin produced conflicting evidence about the


                                          4
                Case: 16-15138    Date Filed: 04/24/2017    Page: 5 of 6


date on which he participated in a Falun Gong demonstration in New York.

Second, although Lin testified that he practices Falun Gong indoors only when

inclement weather precludes him from practicing outside, Lin’s wife testified that

she saw Lin practice Falun Gong inside their home once a week, and never saw

him practice outside. Lin also testified inconsistently about a similarly-situated

friend’s asylum status and provided conflicting and uncorroborated testimony

about his friend’s mistreatment in China based on her practice of Falun Gong.

      Finally, Lin reported falsely on his asylum application that he had no

children. Lin’s explanation for omitting his son -- that the child was born from an

extra-marital affair -- is unconvincing given that the asylum application instructs

applicants expressly to list children irrespective of age, location, or marital status.

Lin’s explanations for these inconsistencies do not compel the conclusion that he

was credible.

      To the extent Lin argues that the adverse credibility determination was based

on minor discrepancies, he ignores the applicable statutory standard, which permits

a trier of fact to base its credibility determination on “any inaccuracies or

falsehoods . . . without regard to whether [they] go[] to the heart of the applicant’s

claim.” 8 U.S.C. § 1158(b)(1)(B)(iii); Chen v. United States Att’y Gen., 463 F.3d

1228, 1233 (11th Cir. 2006). Even one inconsistency, on relatively minor details,

may justify an adverse credibility determination. See Xia v. United States Att’y


                                           5
              Case: 16-15138     Date Filed: 04/24/2017    Page: 6 of 6


Gen., 608 F.3d 1233, 1240-41 (11th Cir. 2010) (concluding that an adverse

credibility determination was supported where the applicant’s testimony “included

at least one internal inconsistency (how old she was when she had the abortion)

and one omission (identifying data on the abortion operations certificate).”).

Moreover, we reject Lin’s assertion that the inconsistencies identified in this case

-- which the BIA said “cast doubt” about whether Lin in fact practiced Falun Gong

-- can be characterized as “minor” or as falling outside the heart of Lin’s claim.

      In the light of the inconsistencies in Lin’s testimony and the lack of record

evidence to corroborate his testimony, substantial evidence supports the BIA’s

denial of Lin’s asylum application. Because Lin has failed to establish his

eligibility for asylum, he has also necessarily failed to meet the higher standard for

withholding of removal. See Djonda v. United States Att’y Gen., 514 F.3d 1168,

1177 (11th Cir. 2008).

      PETITON DENIED.




                                          6